Name: 77/344/EEC: Commission Decision of 25 April 1977 on the implementation of the reform of agricultural structures in Italy (Region of Emilia-Romagna) pursuant to Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 and Titles III and IV of Council Directive 75/268/EEC of 28 April 1975 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy;  agricultural policy; NA
 Date Published: 1977-05-14

 Avis juridique important|31977D034477/344/EEC: Commission Decision of 25 April 1977 on the implementation of the reform of agricultural structures in Italy (Region of Emilia-Romagna) pursuant to Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 and Titles III and IV of Council Directive 75/268/EEC of 28 April 1975 (Only the Italian text is authentic) Official Journal L 121 , 14/05/1977 P. 0018 - 0019COMMISSION DECISION of 25 April 1977 on the implementation of the reform of agricultural structures in Italy (Region of Emilia-Romagna) pursuant to Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 and Titles III and IV of Council Directive 75/268/EEC of 28 April 1975 (Only the Italian text is authentic) (77/344/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the re-allocation of utilized agricultural area for the purposes of structural improvement (2), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (3), and in particular Article 11 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), and in particular Article 13 thereof, Whereas on 16 February 1977 the Government of Italy notified the Law of the Region of Emilia-Romagna of 9 December 1976 laying down provisions implementing the Council Directives on the reform of agricultural structures; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC, Article 11 (3) of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC the Commission has to decide whether, having regard to the aforementioned Law of the Region of Emilia-Romagna, the existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, which are the subject of Commission Decisions 76/480/EEC of 13 April 1976 (5) and 76/964/EEC of 7 December 1976 (6), continue to satisfy the conditions for financial contribution by the Community and whether the said Law satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 72/268/EEC; Whereas Articles 1 to 23 and 25 to 27 of the said Law are consistent with the conditions and aims of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC ; whereas the Commission bases that finding on the fact that the condition laid down in the first paragraph of Article 10 applies equally to Community development plans and to development plans implemented by cooperatives and to the cases regulated by Article 7 (2); (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 96, 23.4.1972, p. 15. (4)OJ No L 128, 19.5.1975, p. 1. (5)OJ No L 138, 26.5.1976, p. 14. (6)OJ No L 364, 31.12.1976, p. 62. Whereas it is not yet possible to establish whether Article 24 of the Law satisfies the conditions of Title II of Directive 75/268/EEC in that the provisions do not make it sufficiently clear whether the principles mentioned in Commission Decision 76/964/EEC have been taken into account; Whereas Articles 28 to 42 are consistent with the conditions and aims of Directive 72/160/EEC and Articles 43 to 58 are consistent with the conditions and aims of Directive 72/161/EEC; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, having regard to Articles 1 to 23 and 25 to 58 of the Law of 9 December 1976 of Emilia-Romagna notified on 16 February 1977, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive 72/160/EEC, Article 8 of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 25 April 1977. For the Commission Finn GUNDELACH Vice-President